Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 17


                            UN ITED STATES D ISTRICT COU RT FO R
                            TH E SOU THERN D ISTRICT O F FLORJD A
                                 FORT LA UD ERD A LE,FLORID A


THOM AS HEINRICH;
TH O M A S H EINR ICH on behalfof
hisw ife M ARIA H EIN RICH ;
TH OM A S H EINRICH on behalfof                     CA SE N o.:
the Estate ofTH OM A S HEIN RICH
             Plaintifrts)

U N ITED STATES O F AM ER ICA ;
U .S.DEPA RTM EN T OF COM M ERCE;
U .S.BU REA U OF TH E CEN SU S;
U.S.EQUAL EM PLOYM ENT
OPPORTUNITY COM M ISSION;
U .S.OFFICE ofFEDERAL OPERATION S;
CANELLE HENRY;TERRELL JOHN SON ;
TIFFANY M ON ROSE;W ILBUR ROSS;
M ED ICAR E;U .S.CEN TERS FO R
M EDICARE AND M EDICAID SERVICES;
IN TERN A L REVEN U E SERVICE;
U .S.D EPA RTM EN T O F TH E TREA SU RY;
U .S.D EPARTM EN T O F D EFEN SE;
U .S.DEPA RTM EN T OF JU STICE;
U .S.FEDER AL TM D E C OM M ISSION
Doesofunknown number,identity and/or
capacity
             D efendants


      Com es now PIaM F TH O M A S H EINR ICH .in PTo Se.and sues D efendantsUN ITED STATES

OF A M ERICA ;U .S.D EPA RTM EN T O F COM M ERCE;U .S.BU REA U O F TH E CEN SU S;U .S.

EQUAL EM PLOYM ENT OPPORTUNITY COM M ISSION;U.S.OFFICE ofFEDERAL
OPEM TIONS;CANELLE HENRY;TERRELL JOHNSON;TIFFANY M ONROSE;W ILBUR ROSS;

M EDICARE;CENTERS FOR M EDICARE AND M EDICAID SERVICES;U.S.INTERNAL

REVENUE SERVICE;U .S.DEPARTM ENT OF THE TREASURY;U .S.DEPARTM ENT OF

DEFENSE;U .S.DEPARTM EN T OF JUSTICE;Doesofunknown identity and/orcapacity,and states:


                                              1
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 17


                                              PA RTIES

       1.     Plaintifrin a natlzralperson and citizen ofthe U nited StatesofAm erica residing atall

timeshereunderintheCountyofBroward,StateofFlorida,andisotherwisesuijtzris,identifiedas:
                                    TH O M A S H EIN RICH
                                    140 CypressClub Dr#405
                                    Pom pano Beach FL 33060
                                    (954)781-9300

       2.     Defendants,and each ofthem ,arefederalagenciesand/orem ployeesperformingtheir

Oath ofOffice and had,and have,theresponsibility to professionally and tim ely administerand

com plete theirtasksand responsibilities and refrain from violating their Oath,from breaking the law s,

rtzlesand policiesofthe United States,and were and arerequired to abstain from actsoromissionsof

m isfeasance and/orm alfea ance,w1119 1m isconductorto intentionally and/or grossly negligently

injurepeople,includingPlaintiF,anddoingsounderthecolorofauthorityhaveinjtzredTHOMAS
HEINRICH entitling him to relief,having no otherremedy at1aw otherthan invoking dueprocessto

receive redressand reliefashe isentitled underlaw and equity to receive.

              ln addition,taking retributiveactsand om issionsagainstTHOM AS HEINRICH for

having discovered and reported a violation ofany law,ruleorregulation,grossmism anagem ent,gross

wasteoffunds,and abuseofauthority isprohibitedby United Sateslaw and intentofCongress,for

which THOM AS HEINRICH isentitled to reliefaswelltothefullestextentperm itted by law.

Defendantsin this suitare:

                             U .S.D EPA RTM EN T O F C OM M ERCE
                             1401 Constitution Ave N W
                             W ashington,DC 20230
                              (202)482-2000
                             U .S.CEN SU S BU REA U
                             4600 SilverH illRoad
                             W ashington,DC 20233
                             (800)923-8282
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 17




                      U.S.EQUALEM PLOYM ENT OPPORTUNITY COM M ISSION
                      131 M Street,N E
                      W ashington,D C 20507
                      (800)669-4000
                      U .S.O FFICE ofFEDERAL OPER ATION S
                      RobertJ.Banlhart,Director,
                      Compliance and ControlDivision
                      O Y ce ofFederalOpem tions
                      U.S.EqualEmploym entOpportunity Commission
                      OneN OM A Station
                      131 M Street,N E ,Suite 5SW 12G
                      W ashington,D .C.20507-0004
                       (404)724-0000
                      CAN ELLE HEN RY
                      c/o U .S.D EPA RTM EN T OF COM M ER CE
                      1401 ConstitutionAveNW
                      W ashington,DC 20230
                       (202)482-2000
                      TERRELL JOHN SON
                      c/o U.S.DEPARTM ENT OF COM M ERCE
                      1401 Constitution Ave N W
                      W ashington,D C 20230
                       (202)482-2000
                       TIFFA N Y M ON RO SE
                       c/o U .S.D EPARTM EN T O F C OM M ERCE
                       1401 Constitution Ave N W
                       W ashington,DC 20230
                       (202)482-2000
                       W ILBU R RO SS
                       c/o U.S.DEPARTM ENT OF COM M ERCE
                       1401 Constitution Ave N W
                       W ashington,DC 20230
                       (202)482-2000
                       GIN A M IM ONDO
                       c/o U .S.DEPM W M ENT OF COM M ERCE
                       1401ConstitutionAveNW
                       W ashington,DC 20230
                       (202)482-2000


                                          3
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 17



                          M ED ICA RE;U .S.CEN TERS FO R M ED ICA RE
                          A N D M ED ICA ID SERV ICES
                          7500 Security Boulevard
                          Baltim ore,M D 21244
                          (800)633-4227
                          INTERN AL REV EN UE SERVIC E
                          1111 Constitution AvenueN W
                          W ashington,D C 20224
                          (800)829-1040
                          U .S.D EPARTM EN T O F TH E TREA SURY
                          1500 Pennsylvania Avenue N W
                          W ashington,D .C .20220
                          (202)622-2000
                          U.S.DEPARTM ENT OF DEFEN SE
                          1000 D efense Pentagon
                          W ashington,DC 20301
                          (703)697-1001
                          U .S.D EPA RTM EN T OF JU STICE
                          950 Perm sylvaniaAvenue N W
                          W ashington,DC 20530-0001
                          (202)514-2000
                          FED ER AL TM DE C OM M ISSION
                          600 Pelm sylvania Avenue N W
                          W ashington,DC 20580
                          (877)382-4357

                                        Jurisdiction

      4.     TheDefendantsthisaction are theUnited StatesofAm ericaaagenciesoftheUnited

Statesgovernment,oremployeesoftheUnited Statesgovernmentatthetimethem attersherein

occurred orarosewho wereperforming orwererequired to beperform ing duties,actsand/oromissions

in theiroë cialcapacity asemployeesoftheUnited Statesgovernm ent.
             Theissuesherein are governed by and violative ofthe United SutesCode and orox cial

Rules,Regulations,Policies,and otherwiseprocedureswhich are orhavetheefectofstatutes,laws,


                                              4
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 5 of 17


and governed by the Constitution and Congress ofthe United StatesofA m erica.


                                        Statem entofClaim :

       A s to INT ERN AL R EVEN U E SERV ICE ;U .S.DEPA RTM EN T O F TH E TR EA SU RY :

       6.     TheUnited Statesgovernm entpassed legislation in 2020 wherein THOM A S

HEINRICH and M ARIA HEINRICH were eligibleforand entitled topaym entof$600.00 each under

stim ulus legislation arising from the prevalence ofCovid-lg.

              Said paym entswere to bedistributed to thePlaintiFsby theDepar% entofthe Treasury

and othersin the fallof2020,orin theform ofa refund processed by the lnternalRevenue Service,

which required thefiling oftax year2020returns,whieh Plaintiffdid file in Febrtzary 2021,sending a

second copy ofsameto the lntem alRevenue Servicein M ay 2021asthe lntem alRevenue Service

refusedtoprovideanyinformationtothePlaintiffts).
       8.     In 2021,PlaintiF'swifeM ARIA HEINRICH becnmeeligibleforand started receiving

SocialSecurity retirementbenefitsunderPlaintiff'saccount,howevertheam otmtofbenefksthatwere

calculated w ere based upon Plaintil 's benefitnm ounthe becam e eligible forsom e 13 yearsprior,not

uponhiscurrentbenefitam ount,resulting in amuch sm alleram ountforPlaintifr'swife in monthly

benefits. Plaintiffdid notstartdrawing SocialSecurity benefitsunderhisown accotmtuntil2021,

which am ountisthepropernm otm tthatshould be used to calculate the am ountPlaintir sw ife should

be receiving. An appealw astim ely filed howeverw as ignored and notprocessed oracted upon.

       9.     Plaintifl-
                       s have no otherrem edy at1aw to receive these paym ents othert11a11by order of

thiscourt.


     Asto U.S.DEPARTM ENT OF DEFENSE;U.S.DEPARTM ENT OF JUSTICE;and
U.S.FEDEM L TM DE COM M ISSION

       10.    These agenciesarerequired toprotectthe citizensoftheUnited States,including the


                                                  5
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 6 of 17


PlaintiF herein,from tm lawf'ulactivity,howeverallow a foreign callcenter to operate with im punity

w hich constantly m akestelephone callsto PlaintiF - som etim esa dozen orm ore a day - falsely stating

they areSocialSecurity orlnternalRevenue 1aw enforcem entoY cersand an r estwazranthasissued

forPlaintifr,orthatthey are çûcard M emberServices''and arethe actualissuerofal1creditcardsin the

United Stateswho havethepowerto and arereducing a1lPlaintiF'screditcardsto tmder6.0% ifnot

completely eliminating al1intereston creditcardstmdernew federallaws,orthatthey areAm azon

confirming acharge on Plaintiff'saccotmtwhich had notbeen m ade,orareprocessing arefund to

Plaintifllorsomeotherscript,allofwhichareintendedtoelicitallbankinginformationfrom the
persons called.
               Such callsareknown to be taking placeby a11theseagenciesaswellastheforeign

govem m entofw herethey are em anating from ,and yetthese entitiesare neitherproperly investigated,

chargesbrought,norprosecution and trialheld,norfinesorimprisonmenttaking place,depriving

Plaintifrand allothersimilarly situated personsreceivingthese callstheirdghtto protection from and

abatementofsnme,justice,redress,andfreedom from tmconstitutional,unlawfulharassment.
              PlaintiF hasnotsuFered any monetary lossfrom theseactivities,howeversuFersfrom

 these constantcallswhich hasbeen refusedto beabatedby these agenciesand foreign government,

andwillcontinuetobesubjectedtothesecallsunlessthiscourtordersandoverseestheinvestigation
and prosecution ofa11partiesinvolved in thishighly organized operation conducting attempted theftby

device and impersonating governm entemployees,snancialinstitutions,and private companiesthey

have no authorit.y to allege to represent.


       AstoM EDICARE;U.S.CENTERS FO R M EDICARE AND M EDICAID SERVICES;

        13.    Plaintiffisenrolled in M edicare and entitled to theauthorization and paym entfor

m edically necessary diagnosisandtreatmentfrom m edicalprofessionals,andyettheDefendantshave


                                                   6
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 7 of 17


failed,refused,delayed,orreduced m edically necessary diagnostics and treatm entto PlaintiF resulting

inpermanentinjury,pain andsuffering,andfutlzrephysicalimpainnentandpain andsufferingthat
Plaintifrhasand willcontinueto sufferand Plaintiffwillbe denied medically necessary diagnosticsand

treatm entw ithoutthe intervention and oversightofthiscourt.


       A sto U .S.D EPA R TM EN T O F C O M M ER C E ;U .S.B UR EA U O F TH E C EN SU S;
U.S.EQUAL EM PLOYM ENT OPPORTUNITY COM M ISSION;U.S.OFFICE ofFEDEM L
OPEM TIONS;CANELLE HENRY;TERRELL JOHNSON ;TIFFANY M ONRO SE;W ILBUR
R O SS

       14.     PlaintiF was solicited to apply foz'w orking fortlle U .S.D EPA RTM FN T OF

CO M M ERCE in theirU .S.BUR EA U O F TH E CEN SU S in M ay and June 2019.

               The solicitation w as on the basisthatthe governm enturgently needed em ployeesto

assistin conducting the2020 DecennialCensus,and thatin working forU.S.DEPARTM ENT OF

COM M ERCE in theirU.S.BUREAU OF THE CEN SUS,Plaintif would notonly earn money butbe

serving hiscountry.The employmentwasto begin in am atterofweeksorno laterth% thefirstweeks

ofA ugust2019.
       16.     PlaintiF did so apply on thebasisofand relianceon theabove,wasoflkred a position as

a RecnzitingAssistantattherateof$19.50 perhotm wasputthrough hisbio-m etricsand secttrity

clearanceand fotmd tobeeligible,and awaited hisstartdate and training.
               Plaintifrw asnotinform ed ofhisactual,exactstartdate,and afterseveralm onthsofnot

having histelephonecallseithertaken norreturned,Gled afonnalcom plaintw1t,14Congressto

investigate.

       18.     OnNovember29,2019,PlaintiF wasleftavoicem essagelatethatafternoonthat

advised Plainti/ thatifhewere tstillinterested'in working forthe Census,PlaintiF wasrequired to be

in Orlando thatimmediatefollowing M onday.



                                                   7
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 8 of 17



       19.    Plainti/ wentto Orlando and w asputthrough training thatweek,culm inating in

PlaintiF having to takean additionalonlinecotlrseand receivea Certificate on snme -which PlaintiF

did do and received. Plaintifrwasputto work thatvery sam eevening ofSaturday December7,2019.

       20.    W hen Plaintifrarrived atthe training in Orlando,Plaintifrwasto receivea secure

governm entlaptop and asecuregovernm entem ailaccotmt-both ofwhich werenecessary forPlaintifr

to pedbrm hiswork aswassetforth forhim to do.

              Allotherattendeesatthe Orlando training received theirassigned securegovernment

laptop and theirsecure governmentem ailaccotmt,howeverPlaintiF did not. PlaintiF wasprovided a

lspare laptop'butleftthetraining in Orlando with no em ailaccotmt-which accountwasnotprovided

to him untilthemorning ofThursday,December 12,2019 approximately onehotlrpriorto his

tennination asan employeeoftheDepartmentofCom merce.

       22.    Shortly afterbeing provided his working governm entem ailaccount,Plaintiffw as then

informedthattheRecruitingAssistantsjobdescriptionanddutieshadbeendramatically andmaterially
revisedbytheDepartmentofCommercejustsincePlaintiF hadreceivedhistraininginboth Orlando
aswellasonlinethe imm ediately previousSaturday,and thatRecnzitingAssistantsnow wereno longer

allowed to do any follow through with thosethey signed up to apply forworking forthe Censusorwith

otherswho expressed interestin working forthe Censusaaswellaswithpotentiallocationsthey were

to seek outand obtain forfuture training locations ofthose recruited,and Plaintiffwastold he was

being term inated fornothaving followed theçtnew rules''thepreviouswork day,Decem ber11,2019.

              Plaintif hassince learned thatno such changes were everm ade by the D epartm entof

CommerceorCensusBureau,and thatthoserepresentationswereoutrightlies.

       23.    PlaintiF filed acomplaintduringwhich hewascounseled and herequested

reinstatementatanotherox ce,butwasrefused continued employmentw1111thefederalgovernm entin


                                                 8
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 9 of 17


any capacity.

      24.       PlaintiF had an exhaustive investigation intothecirctlm stancesofhisfiring,and the

resultsareentered asExhibitsherein by reference asiffully setforth hereat.

       25.      Thepresiding ChiefHeadng Om ceroftheEEOC in M iam iheld aprelim inaty

conferencebetween Plaintifrand the DepartmentofCommerceduring which thehearing om cer

ordered and allowed Plaintiffand the Departm entifComm erce threeweeksto work outaresolution

amicabletoboth. Till-
                    any M onrose wasassigned by theDepartm entifCom merceastheattorney

representing the D epartm entifCom m erce.

       26.      Plaintifrthen contacted Tiffany M ortrosewho told PlaintifrtheDepartm entof

Commerce had no intention ofresolving them atterand thataftershe consulted with severalother

attorneysand supervisorsthata decision had been m adethattheDepartm entofComm erce was

preparing acrim inalcom plaintand referraltotheM iamiU.S.Attorney requestingPlaintifrbe

criminallyprosecuted çfordefrauding thefederalgovenamentby applying with and going to work for

thefederalgovernm ent'on thebasisthatTerrellJohnson m ade asworn representationthatPlaintif had

allegedly told TerrellJohnson Plaintiffhad doneno work whatsoeverforthe Departm entofCommerce.

Such statementby TerrellJohnson waspatently falseandwasknown tobefalse when TerrellJohnson

uttered it,asPlaintiffhad in factperform ed work in an exemplary m nnnerand Plaintil 'shourshad

been authorized,approved,and paid by theDepartm entofComm erce. Plaintif atno tim emadeany

such statement.Tifl-
                   any M onrose'sthreatshe uttered to PlaintiF thatPlaintiF wasgoing to be

criminally prosecuted by theDepartm entofCom mercewaslikewisetmtrue,asno such referralwas

everm adeto the United StatesAttorney orifitwas,such com plaintwasknowingly falseatthe tim eit

wasmadeand wasa seriousfederalcrim eto havefiled samew ith theU.S.Attom ey.

       27.      TerrellJohnson madeknowingly false statementsoffacton tw'
                                                                        o occasions,the second of

which resulted in theDepartm entofComm erce violating theEEOC'SChiefHearing Oflk er'sOrder

                                                   9
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 10 of 17




and resulted in no settlem entbeing reached and no w illingnessofthe D epartm entof Com m erce to

com ply w ith the H earing O fficer orto discussthe m atterfurther,and resulted in pennanent

disqualifcation ofPlainti/ from futtlre em ploym entw ith eitherthe federalgovernm entorw ith any

contractorofthefederalgovernment.Plaintifrpossessnum erousskillsofvalueto thefederal

govelmm ent.and such situation ismaterial.

       28.     Both TerrellJohnson'sand Tifl-
                                            any M onrose'sconductviolated thelawsoftheUnited

States,intentionally so,wereshockingly unconscionable,mean-spirited,m alicious,and violated

18U.S.Codej 1001and/or18U.S.Codej2and/or18U.S.Codej3,theintentofCongressand
rendersTerrellJohnson and Tifrany M olzrose to be A iders,Abettors,Accessories,and sam e invokes

liability to Plaintiff.

        29.     Itbecameknown to PlaintiF thatCanelle Hemy,Plaintifr'sassigned supervisor,had in

factrequested TerrellJohnson terminate Plaintif asafavorto her,and togetherthey concocteda

lcnowinglyfalserepresentation thatPlaintiff'sandallotherRecruitingAssistant'sjobdescliptionand
dutieshaddrnmatically materially changedsincePlaintifrhadfinishedhistrailngjustdaysbefore.No
suchchangeinjobdescriptionand/ordutieshadeveroccurred,theirrepresentation wmsa100%
fabrication,aswasTifl-
                     any M onrose'srepresentation thatPlaintiffwasgoing to becrim inally

prosecuted forhaving gone to w ork forthe U nited Statesgovernm ent.
                The action taken by the U nited StatesofA m erica to term inate Plaintif and to

intentionally renderPlaintiF ineligibleforfutureem ploym entwith the United Statesisabhorrent,

outrageous,shockingly unconscionable,aswasthefaillzre to havebeenplaced Plaintiffinto service

priortoDecember2019andhisnotbeengiven themateliallynecessarytoolstoperform hisjobasa11
otheremployeeshad beenprovided.

                No statem entwaseverm adetoPlaintiff-and PlaintiF isnotawareatthistim e ofany
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 11 of 17



statem entm adeby any governm entemployeeto any othergovernm entemployee-thatPlaintifrwasto

be tenninated orw asterm inated and rendered ineligible for federalgovenzm ent,both in the presentand

in thefuture,becauseofhisbeing in his70's,white,m ale,ofGerman ancestry,havingAttention

D eficitand H yperactivity D isorder,or/and in retaliation forhiscom plaining to Congressthatthe

Censuswasnotbeing professionally carried out-oratleastby theAtlantaRegion underwhich

Plaintifrw orked,howeverPlaintifrbelievesthat som e,or all,are eitherthe sole orcontributing factors

ofhisnotbeing placed into servicesoonerthan Decem ber2019 and then term inated afteronly fotlr

daysofactualwork,and thathad he been no olderthan his40'sor50'sand been ofminority raceor

ethnicity thathewould have been placed into service sooner,hewould havebeen given allthetools

thata11otherRecruitingAssistantshad been given,and he would nothave been setup tobeterm inated

and term inated alm ostimm ediately afterfinally been putthrough training and putto work. Further,the

Departm entofCommerceolered inadequate supervision and absolutelyno opportunity to allow

Plaintifl-to demonstratehissubstantialabilitiesandprofessionalism once theDepartm entofCom merce

finally allowed PlaintiF use ofhisown em ailaccount,and failedto follow protocolin theretaining or

re-assigning qualified personnelin the service ofthe U nited States.

              By taking thecourse itdid in thehandling ofPlaintiF 'semployment,the Departm entof

Com m erce com m itted gaud,w asteaand abuse on the taxpayersofthe U nited States. Plaintifris

entitled to al1recovery tothe fullestextentprovided by law.

       33. Section2302(b)ofTitle5oftheUnitedStatesCode,setsforthany employeewhohas
authority to take,directothersto take,recom mend orapprovepersonnelactionsm ay not:

                  D iscrim inate on the basis ofrace,color,religion,sex,nationalorigin,age,disability,
m ariG lsuttts,orpoliticalaftiliation;

                  Solicitorconsiderem ploym entrecomm endationsbased on factorsotherthan
personalknowledgeorrecordsofjobrelatedabilitiesorcharacteristics;
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 12 of 17


              -   Coerce an em ployee's politicalactivity ortake action againstany em ployee as
reprisalforrefusing to engage in politicalactivity;

                    D eceive orwillfully obstnzcta person's dghtto com pete forem ploym ent;

              -     lnfluence any person to w ithdraw from com petition fora position to im prove or
injuretheemploymentprospectsofany otherperson'
                                             ,
                    Givetmautholizedpreferenceoradvantagetoanyperson toimproveorinjurethe
em ploym entprospects ofany particular em ployee orapplicant'
                                                            ,

                    Engage in nepotism '
                                       ,

              -     Retaliate againstan em ployee oran applicantbecause ofan individual'slegal
disclosureofinformationevidencingwrongdoing ('fwhistleblowing''l;
                    R etaliate againstan em ployee or applicantforexercising an appeal,com plaintor
grievance right;

                testifying orassisting anotherin exercising such aright cooperating w141an
lnspectorGeneralorthe SpecialCounsel,orrefusing to obey an orderthatwould break alaw ;

                    Discriminate againstan employeebasedon conductwhich isnotadverseto on-the-
jobperformanceoftheemployee,applicant,orothers.TheOfficeofPersormelM anagement(OPM )
hasintep reted theprohibition ofdiscrim ination based on ''conduct''to include discrim ination basedon
sexualorientation.SeeA ddressing SexualO rientation D iscrim ination in FederalCivilian Em ploym ent;

                    Violate any law,rule,orregulation which implem entsordirectly concernsthemerit
principles.


       34.    PlaintiF furtherallegesviolationsoccurred ofthefollowing:

              -   Title V 11ofthe CivilRightsA ctof 1964.Title V 11ofthe CivilR ightsA ctanm ended;

              -   A ge D iscrim ination in Em ploym entA ctof 1967.TheA ge D iscrim ination in
EmploymentAct(ADEA),asnmended;
              -   Rehabilitation A ctof 1973.Sections 501 and 505 ofthe Rehabilitation A ct,as
anlended;
              - The CivilRightsActof1991.The CivilRightsActof1991nm endsseveralsectionsof
TitleV11to strengthen and im proveFederalcivilrightslawsand provide fortherecovery of
compensatory dam agesin Federalsectorcasesofintentionalemploymentdiscrimination

              -   Am ericansw111:DisabilitiesAct;
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 13 of 17



                 -
                     AmericanswithDisabilitiesActAmendmentsActof2008(ADAAA);
                 -   Notification and FederalEmployeeAntidiscrim ination and Retaliation Actof2002,
                                                                                                  .

                 -
                     PublicLaw 107-174 (theNoFEAR Act)Onepurposeoftheactistoholdfederal
agenciesaccounGble forviolationsofantidiscrim ination and related whistleblowerprotection laws,
rulesand regulations.


W HEREFORE,Plaintif praysforjudgmentasfollows:
           Asto INTERNAL REVENUE SERVICE;U.S.DEPARTM ENT OF THE TREASURY

    -   Thatsam ebeordered to issue paym enttoTHOM AS HEW RICH in theam otmtof$600.00;
    -   Thatsam ebeordered to issuepaymentto M ARIA HEINRICH in theam otmtof$600.00;
-   Thatsam ebeordered to processTHOM AS HEINRICH and M ARIA HEINRICH'S 2020 federaltax
retum and deducttheam ountof$244.00 found to beowing in tax year2020from the abovepayments;
  - Thatsam ebe ordered topay SocialSecurity retirementbenefitsto M ariaHeinrich in the amotmt
based upon the am ourltTI-IO M AS H EIN R ICH waseligible for and com m enced receiving arld draw ing
underin calendaryear2021,and topay the difrerenceforallpreviousm onthsthatM ARIA HEINRICH
received the low er am otm t;


       As to U .S.DEPA RTM EN T O F D EFEN SE ;U.S.DE PA RTM ENT O F JU STICE ;and
U .S.FEDEM L TRA D E C O M M ISSIO N

   Thatsam ebeordered to investigatethe origin ofthecallsreferenced by Plaintiffherein and identify
    -

the perpetrators and location ofsnm e,the electronic telecom m unications canierstransm itting -
includingtheoriginalandterminatingcanierts)saidcalls,andthegovernmentalbodiesinwhich same
have taken place,originated from ,transm itted through including the country,region and a1l
jurisdictionts)ofsame,alzd;
  Providesam eto Plaintifl-andthiscourq and sam ebe ordered to presentareportto thiscourtasto
    -


when com plaintshavebeen filed againsttheperpetratorsand governm entalbodiesunderwhose
jurisdictiontheperpetratorsresideand/orconductingbusinessandinwhichthesecallshaveoriginated
from ,and;

   Compelsameto issueform alcom plaints,arrestwaaants,prosecution ofand/orextradition ofthe
    -

pem etratorsto deliversaid perpetratorsinto thecustody oftheUnited StatesofAmerica,and;

    -   lssueinjundionsagainsta11pem etrators,telephonecarrierswhichareandhavebeenusedinsaid
calls,and;
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 14 of 17


    -   File com plaintsw ith IN TERPOL,asw ellas in the W orld Courtasw ellas United StatesD istrict
Courtstocompeltheenjoiningofa11furthersolicitationcallsandtocompelthegovemmentalbodiesin
w hich snm e have taken place orbeen transm itted through including the country,region and various
jurisdictionts)ofsnme,tocommencecriminalandcivilprosecutionoftheperpetrators,and;
   Issue courtorderspreventing any and allfurther solicitation callsfrom entering the U nited Statesor
    -

any ofit'stenitories.

           A sto M ED IC A RE;U .S.CEN TER S FO R M ED IC AR E A N D M ED IC M D SERW CES;

    lssue an ordercompelling said defendantsto authorize,approve,and pay for-according to current
    -

schedules -a11diagnosis and treatm entofTH OM A S HEIN RICH as licensed physiciansand health care
providersdeterm inetobemedically necessary services,procedtlres,devices,andcare,regardlessofthe
causeofthenecessity forsam e,including butnotlimited to t' reatm entofhissleep apneawith acurrent
medicaldeviceasprescribed,guaranteed by them anufacturer,capable oftransm itting m onitoring
reportsdirectly to attendingphysicians,and fulltreatmentforthe spinaland nerveimpainnentthatis
restricting THOM AS HEINRICH from moving freely and befreeofpain,and

    -   OrderU.S.CENTERS FOR M EDICARE AND M EDICAID SERVICES to do atake-back from
LincareforfalsebillingsandpaymentsmadetosameforwhichLincareprovidednoservicets)or
equipm ent.


A sto U .S.D EPA RTM EN T O F C O M M ER CE ;U.S.BUR EA U O F TH E C EN SUS;
U.S.EQUAL EM PLOYM ENT OPPORTUNITY COM M ISSION;U.S.OFFICE ofFEDEM L
OPERATIONS;CANELLE HENRY;TERRELL JOHNSON;TIFFANY M ONRO SE;W ILBUR
R O SS

IssueDeclarations,Findings,Conclusions,Opinionsand SpecificDeterminationsthat;

   theagenciesand individualsnam ed failedto dem onstratethatit/they took sum cientaction to
    -

preventor to rem edy the harm to PlaintiF and to the U nited States governm ent/taxpayers;

    -   to abate,correct,and avoid allsuch sim ilaracts and om issionsin the future;

-   issuejudgmenttofullycompensatePlaintifrfortheabuse,directandindirectfinanciallosses,forthe
harassmentandgreatemotionalsuFerinjandskessPlaintifrsuflkredatthehandsofthegovernment
andit'semployees,andthattheagencytles)beorderedtopay P1aintifrboth compensatorydnmagesas
wellasany and a11specialand statutory damagesprovidedby law plusa11legalexpensesincurred
including reasonable attorney,paralegalfees,costsand expensesofpreparation and trialofthism atter
andallsubsequentappeals,togetherwithpreandpostjudgmentinterestinthemaximum amount
providedby law.

In addition,PlaintiF requestsspeciscsndingsthatPlaintiF ;

    -
        wassubjectedtoahostileworkenvironmentbytheagencyand individualsnamed
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 15 of 17


-   thathe wasnotprovided areasonableand tim ely startdate fortraining and comm encem entofwork

-   thathe w asnotprovided ReasonableA ccom m odation

-
    thathewasnotprovidedthetoolstoproperlyfulfillhisjob
-   thathewasnotprovided areasonablechanceto demonstratehisvalue to thegovenzm ent

-thathewasdefamedbyallegationsthathebrokerules,dutiesandjob descriptionwhen thoserules,
dutiesandjobdescriptionwereneverchangedaswasfraudulently statedandrepresentedtoPlaintiff
-thathewasdefam ed by allegationsthathe had said he neverdid any work fortheCensuswhen hein
factnevermade and such a statem entand such statementwasknowingly fallsewhen itwasuttered as
Plaintifhad,infact,performeddutiesandhadperfonnedthem professionallyandaccordingtohisjob
description fortheshorttim ehe wasemployedpriorto histerm ination

-   thathewasknowinglysubjectedtogreatemotionaldistress,intimidation,unreasonablepressureto
drop hisappealand claim s.And intentionaldtzressw hen Tiffany M onrose represented the United States
Attorney and DepartmentofComm ercewasgoing to crim inally prosecutePlaintiff

-   wassubjectedtodiscriminationwhenhistemporary appointmenttothepositionofRecruiting
Assistantwasterm inated,theciomm encem entofhisactualstartofwork wasunreasonably delayed

-   wasgiven no chanceto bere-instated back into theposition hewashired fororany otherposition

- wasperm anently bnnnede from ever again being em ployed by the federalgovem m entorany
contractorwith thefederalgovernment

-issuea lnding thatPlaintiifwasand shouldhavebeen provided lndingsby theEEOC,provided
representationby theEEOC,and allpostEEOC dismissalcomplaintsand appeasshould hevebeen
actedupon by thegivermnent

- issuea finding thatPlaintiffdid notreston hisrightsand Constitutionally hewasentitled to be
fazlly represented by and case broughtby the EEO C

-issue a finding thatPlaintiffdid notreceive due process as is aftbrding him by the Constitution and
Codes,Rules,Regulations,and intentofCongress

- issue afinding thattheDepartm entofCom merceengaged in aclearand ongoingpattern ofusing
material,ongoing.And shoekingly unconscionable abusesand deviationsfrom wellestablished
protocolsand processin an attemptto keep and assurethatPlaintiffwould not,could notbeprivy to
theinnerworkings,misfeasanceand/ormalfeasance in the çonducting ofits;Censusoperations

-issueafnding thattheDepartm entofCoznmerceengaged in a clearpattem ofusing discrimination to
keep Plaintif from workingforthefederalgovenzmentoreverworking forthefederalgovernment
again


                                                  15
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 16 of 17



-   issue a finding thatPlaintiffw asnotfired forlack ofw ork,

-   issue a tinding thatPlaintiffw asnotfired forany lack ofability,

-issuea findingthatPlaintiffwasnotfired forany lack ofreadiness,lack ofability orlack willingness
to do the w ork.

- i
  ssueafinding thatPlaintiffwaswasnotwritten up,counseled,accomm odated,adequately
supervised orfurnished the toolsneeded to fully and properly perform his duties as the otherRecruiting
AssisGntshad been.

         Plaintifffurtherrequests the courtissue opinion on the Consittdionality ofthe dism issalof

PlaintiFsEEOC com plaintandterm inating theheadng processfortmtim elineson thegroundsthatthe

20daysprovided PlaintiF and 180 daysprovided the governm entareunconstitutionally disparate and

unequal,rendingthem inequitableand denyingPlaintiF redressanddueprocessandunjustlyprotecting
thegovernmentbydenyingPlaintifrequalprotection,theadjudicatoryprocess,anddeterminationson
the m erits.

         PlaintiF furtherstatesthataftertheEEOC dism issed hiscom plainton thegrotmdsof

Im tim eliness,PlaintiF then filed appealsand furthercomplaintswhich,upon being fled.required the

govenunenttoaddressandprocesssamebutthegovemmenthasrefused anyand al1furtheractionts)
whatsoeverregarding the Plaintifllwhich Plaintifl-isentitled to underlaw,and PlaintiF requeststhis
courtorderthe governm entto process sam e and issue appropriate responses,or in the altem ative to

orderthe governm entto show cause w hy this courtshould notissue m onetary sanctionsagainstthe

governmentandawardthem toPlaintiF shouldthegovernmentfailtoshow goodandjustifiablecause
existed/existsfortheirlack ofperform anceortim eliness- applying the samebrightlinedeadlinethat

Plaintil had im posed on him .

          PlaintiF presentsfederalquestionsand dem andsspecisc fndings,conclusions,opinionsof

Constitutionalintemretation,declarations,injunctiverelief,damages,andreinstatementofeligibilityto


                                                    16
Case 0:21-cv-61124-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 17 of 17


serve as an em ployee orcontractorw ith any and a1lagencies and politicalsubdivisions and/or

contractorsofthe governm entofthe United States ofA m erica.

       Plaintil requeststhe nm otmtofincom ehewould have receivedfrom the tim eoftermination

tmtilthetim ethatal1otherRecruitingAssistantsemploym entwasterm inated.

Astoa11mattersPlaintif requestssuchotherreliefmsthecourtandjury deem properandjust.

                                          JUR Y D EM A ND

       Plaintifherebydemandstdalbyjuryofa1lissuessotdable.


D ATED :M ay 27,2021

Respectfully submitted,
             z'        .             ,r
                                     z
             '- ''* ..               .
       . .
                           v -'
                              -'/'

T OM A S H EIN RICH
PlaintifllinProSe
140 CypressC lub D r.#405
Pom pano Beach FL 33060
(954)781-9300
reachth@yahoo.com
